John Hancock Funds II Alpha Opportunities Fund Supplement dated January 12, 2017 to the current Prospectus, as may be supplemented On December 8, 2016, the Board of Trustees (the “Board”) of John Hancock Funds II, of which Alpha Opportunities Fund (“Alpha Opportunities”) is a series, voted to recommend that the shareholders of Alpha Opportunities approve a reorganization, that is not expected to be tax-free, of Alpha Opportunities into Mid Cap Stock Fund (“Mid Cap Stock” and, together with Alpha Opportunities, the “Funds”), a series of John Hancock Funds II, as described below (the “Reorganization”). Shareholders of record as of January 25, 2017, will be entitled to vote on the Reorganization. Under the terms of the Reorganization, subject to shareholder approval at a shareholder meeting scheduled to be held on or about March 15, 2017, Alpha Opportunities would transfer all of its assets to Mid Cap Stock in exchange for corresponding shares of Mid Cap Stock. Mid Cap Stock would also assume substantially all of Alpha Opportunities’ liabilities. The corresponding shares of Mid Cap Stock would then be distributed to Alpha Opportunities’ shareholders, and Alpha
